IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00021-CV

          IN THE ESTATE OF BILLY JACK MOTT, DECEASED,



                              From the County Court
                              Navarro County, Texas
                              Trial Court No. P17905


                          MEMORANDUM OPINION


      Appellant, Susan Slovak, has filed a motion for voluntary dismissal of her appeal

in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent

a party from seeking relief to which it would otherwise be entitled. The motion is

granted, and the appeal is dismissed.



                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed May 23, 2012
[CV06]